DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This Allowance is in response to Applicant’s Amendment filed August 27, 2021. Claims 1, 4-8, 11-15, and 18-20 are currently pending and examined.
			

Examiner's amendment
3.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given in a telephone interview with Ashok K. Mannava, Registration No. 43,301.
	
The application has been amended as follows: 
	In the Claims:
	Claim 1, line 11, after “techniques”, -- using said processor; -- has been inserted.
using said processor; -- has been inserted. 


                                             Allowable Subject Matter
4.    	Claims 1, 4-8, 11-15, and 18-20 (renumbered as claims 1-14) are allowed.
 	The following is an examiner’s statement of reasons for allowance:
  	The prior art references most closely resembling Applicant’s claimed invention are: Banthia (US Patent No. 8504408) in view of Stephan et al (US Patent No. 10/289967) and Vasishta (US Patent No. 10/157411).
With reference to currently amended claims 1 and 15, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations “determine a prospect recommendation index from the decisional pathway confidence index, the prospect recommendation index to include the plurality of prospect data domains mapped with the plurality of product data domains associated with the plurality of assessment interpretations with a high confidence score; determine a product concession index based on the prospect profile and the prospect recommendation index to predict a service level for the prospect, the product concession index to include a plurality of concessions associated with each of the plurality of product data domains attributed to the prospect from the plurality of prospect data domains, wherein the plurality of concessions are determined by deploying a plurality of algorithms for building a prediction model for the prediction of the service level: assign a confidence value to each of the plurality of concessions based on the corresponding algorithm, wherein the 

With reference to currently amended claim 8, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations “determining, by the processor, a prospect recornmendation index from the decisional pathway confidence index, the prospect recommendation index to include the plurality of prospect data domains mapped with the plurality of product data domains associated with the plurality of assessment interpretations with a high confidence score;
determining, by the processor, a product concession index based on the 
prospect profile and the prospect recommendation index to predict a service level for the product concession index to include a plurality of concessions associated with each of the plurality of product data domains attributed to the prospect from the plurality of 

deploying a plurality of algorithms for building a predictive model for the prediction of the service level: assigning, by the processor, a confidence value to each of the plurality of 
concessions based on the corresponding algorithm, wherein the confidence value indicates a weightage assigned io the corresponding algorithm, and wherein the weightage represents an ability of ihe respective algorithm to correctly predict the service level:
computing, by theprocessor, a final prediction for the service level for the prospect as a weighted combination of the plurality of algorithms; generating, by the processor, a prospect assessment result corresponding to the prospect assessment requirement, the prospect assessment result comprising the prospect recommendation index and the final prediction relevant for resolution of the query, wherein the prospect assessment result indicates a cluster of products along with the service level for the prospect; and based on the prospect assessment result, facilitating upgrading and updating existing products with the cluster of products along with the service level to a procurement portfolio associated with the at least one of the process, the organization, and the industry associated with the client management operation”.
The reasons for allowance for all dependent claims 4-7, 11-14, and 18-20 are the same as established for independent claims 1, 8 and 15.
	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claim as a whole effects an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.


					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.  Fatima et al "Product recommendation based on shared customer's behaviour" teaches the concept of providing product recommendations to clients. Note pages 137-138 of Fatima et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Romain Jeanty/
Primary Examiner, Art Unit 3623
September 9, 2021